Citation Nr: 1142228	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-28 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1968 to June 1971, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2010, the Veteran testified at a hearing before the Board at the RO. 

In September 2010, the Board remanded for further evidentiary development.  With respect to the increased rating issue, all actions required by the remand have been satisfied.  Unfortunately, with regard to the service connection issue, the directed evidentiary development was not completed and that issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected PTSD is productive of occupational and social impairment in most areas, with chief symptoms centering on anger, isolation, and recurrent intrusive thoughts; the Veteran has been clinically found not to be totally socially impaired, and is in receipt of a total disability evaluation based on individual unemployability, based on the occupational effects of service-connected PTSD.  





CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).   The Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The Veteran is represented by the Florida Department of Veterans Affairs, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a higher initial rating for PTSD.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided two thorough VA examinations which are adequate for rating purposes; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2011).

Legal Criteria

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

For claims for an increase that rises out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's PTSD is rated pursuant to the criteria at 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, evaluations may be assigned ranging between 0 and 100 percent.  The Veteran is currently assigned a 70 percent disability rating.

A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis

Service connection for PTSD was granted in a September 2007 rating decision based on the Veteran's service in Vietnam.  A 10 percent rating was assigned at the time of the rating decision.  In March 2008, the Veteran's disability rating was increased to 30 percent, effective from the date of the initial claim of service connection in January 2003.  Most recently, as the appeal has continued, a February 2009 rating decision increased the Veteran's disability rating to 70 percent, effective from the date of the award of service connection in January 2003.  Essentially, the Veteran maintains that his disability is more severe than what is contemplated in the 70 percent rating, and that he should be entitled to a total, 100 percent evaluation.  

There are two comprehensive VA examination reports of record.  The earliest, dated in February 2007, indicates that the Veteran was experiencing PTSD as a result of his service in Vietnam.  The Veteran was noted to have a college degree in accounting, and he lived with his wife of 32 years.  The Veteran reported having a good family relationship both with his wife and two sons.  The Veteran was found to be able to attend to the basic activities of daily living, he could maintain personal hygiene, was oriented to time and space, and did not display memory loss or impairment.  The Veteran had a normal rate of speech, and no obsessive rituals were present.  There were no reports of panic attacks, no symptoms of depression, and the Veteran did not display psychotic features or harbor any homicidal ideation.  Regarding suicidal ideation, the Veteran stated that he had had an attempt; however, he acknowledged he "did not really try to kill [himself]."  A GAF score of 70 was assigned.  

This examination report showed relatively minor disability and was the basis of the initial 10 percent award.  It is noted, however, that the Veteran has a history of minimizing symptoms, with a 2004 VA social work note attesting to this fact.  The Veteran submitted additional evidence following the 2007 VA examination, which did show that his service-connected PTSD was of a greater severity than what was reported in that examination.  Specifically, a March 2008 social work report from a Veterans Center listed social phobia, diminished interest in social activities, sleep disturbances, frequent outbursts of anger, depression, mood swings, anxiety, hyper-vigilance, detachment, and isolation from others as symptoms noted in the Veteran.  The social worker noted that "the symptoms are so intense that it often impairs some of his activities of daily living."  

The Veteran has participated in clinical VA mental health treatment on several occasions since first being examined in 2007.  In February 2008, the Veteran had a GAF score of 55, although he continued not to have any problems with suicidal or homicidal ideation, and no psychotic features were present.  

In March 2008, the Veteran's disability evaluation was raised to 30 percent; however, a subsequent VA examination formed the basis of the 70 percent rating which is currently in effect.  Indeed, the most recent VA examination of record, dated in January 2009, shows that the Veteran's PTSD is of a much greater severity than had been previously reported.  Indeed, many of the symptoms noted by the VA social worker in 2008 were reiterated, and while the Veteran's moods were found to be stabilized, he could "explode" given exposure to certain triggers.  The Veteran expressed that he had panic when he entered social situations (such as a bar), and that although he would exchange pleasantries with people in retail settings, he would never allow people outside of his family to get close to him.  The Veteran reported sleep difficulties and concentration problems, and that although he had not seriously attempted suicide, his guns were removed from his house because of vague suicidal thought.  The Veteran was clean and neatly groomed during the examination, he did not have psychotic complaints; anger, isolation, intrusive thoughts and dreams, and an inability to get along with others were the chief features of his disability.  A GAF score of 49 was assigned, and the examiner specifically stated that there was no total occupational and social impairment; however, he did note that there was impairment in judgment, thinking, family relations, work, and mood.  

The Veteran has continued to engage in clinical treatment for his service-connected PTSD, and the record indicates that the severity of the disorder can vary depending on environmental circumstances.  For instance, in September 2010, the Veteran had a consultation with a psychiatrist where a GAF score of 60 was assessed.  The Veteran is unemployed, and his only service-connected disability is PTSD.  In an April 2011 rating decision, a TDIU due to his PTSD was awarded.  That is, it has been determined by VA that the Veteran's PTSD symptoms prevent him from engaging in any type of gainful employment.  

The 2009 VA examination, in concert with clinical reports, show that the Veteran's anger and isolation behavior are problematic in the conduction of daily activities, and that they do in fact make a significant impairment in both social and occupational functioning.  In light of the award of a TDIU, the Board can conclude that the Veteran's PTSD does indeed prevent the Veteran from engaging in gainful employment.  Based on this award, and based on the symptoms and assessments of psychosocial functioning contained in the record, the Board is satisfied that the Veteran has occupational and social impairment in most areas, which is fully contemplated in the assigned 70 percent rating.  See 38 C.F.R. § 4.130 § 9411.  

With regard to entitlement to the maximum 100 percent rating, however, the Board does not find that the Veteran's disability picture warrants such an assignment.  Specifically, the total rating for PTSD contemplates a total impairment in both occupational and social functioning.  See 38 C.F.R. § 4.130 § 9411.  Although the Veteran is unemployable due to PTSD, he has been in a lengthy marital relationship with his spouse, and has a strong relationship with his sons.  The Veteran engages in isolation behavior; however, based on the report of the 2009 VA examiner, he is not completely impaired socially due to his PTSD.  That is not to say that there is not a significant social impairment in the Veteran's functioning; however, his ability to maintain a close personal relationship with a spouse for over three decades, as well as the assessment of the VA examiner, strongly suggest that the social impairment portion of the PTSD disability picture is not up to the level of total impairment.  Furthermore, the Veteran has been shown to be able to maintain hygiene, is not psychotic, is not disoriented to time or place, and is not a danger to himself or others.  Although there are some problems in concentration and some complaints of panic, the Veteran simply does not meet the regulatory requirements for a higher evaluation under schedular criteria.  

With regard to consideration of an extraschedular rating, the Board notes that the Veteran's occupational and social impairments are fully considered in the award of a 70 percent schedular rating for PTSD.  The Veteran cannot work due to PTSD; however, a TDIU has been assigned in contemplation of this.  Moreover, the Veteran's occupational and social impairments caused by PTSD are not so unique as to be outside of the norm, and therefore, there is no need to remand the claim for a referral to the Director of VA's Compensation Service for consideration of an extraschedular evaluation.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In conclusion, the Veteran's claim for a higher initial rating for PTSD must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) is denied.  


REMAND

The Veteran contends that his service-connected PTSD either caused or aggravated hypertension beyond the natural course of the disease process. 

 The Board, in a September 2010 remand order, determined that a VA examination of record, dated in January 2009, was not adequate to resolve the issue on appeal.  Specifically, the Board found fault with the opinion of the examining physician's assistant (PA), in that it did not adequately address the contended aggravating relationship between PTSD and hypertension.  That is, the examiner stated that emotional stress can temporarily increase blood pressure, but that this was not the cause of true clinical hypertension.  Medical literature was cited in support of this; however, there is no associated rationale as to why PTSD cannot aggravate hypertension (with causation being the only item addressed in the literature).  The PA simply made a conclusory statement that PTSD did not aggravate hypertension without supporting rationale, and the Board remanded the claim so that a new examination could be afforded.  

The returned examination, dated in December 2010, was conducted by the same PA who authored the earlier, flawed 2009 report.  In this supposed remedial examination, there is almost a verbatim reciting of the language contained in the 2009 examination report.  The examiner again noted that "emotional stress from various causes can temporarily increase blood pressure."  Although there appears to be some addition to the examiner's assessment, in that he stated that episodes of stress cause momentary changes in blood pressure, the examiner continued that these episodes are not a cause of clinical hypertension.  In his conclusion, the examiner stated that there is no "research based evidence that supports PTSD as being a cause of primary or secondary hypertension" (emphasis added).  Lastly, the examiner stated that "it is less likely as not (less than 50/50 probability) that this veteran's hypertension is caused or aggrevated [sic] by or a result of his Post Traumatic Stress Disorder."  This conclusion is the exact conclusion which appears in the 2009 VA examination report.  Although it appears as if the PA made some inconsequential changes to language used in both examination reports, he never addressed the Board's question with regard to aggravation.  Indeed, the examiner yet again stated that PTSD does not cause hypertension and that fluctuations in blood pressure due to emotional stress also do not cause hypertension.  At no point did the examiner address whether PTSD can aggravate hypertension beyond the natural course of the disease process.  Accordingly, this examination did not comply with the Board's directives, and a remedial examination must be afforded.  

Veterans, as a matter of law, are entitled to compliance with Board directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the 2010 VA examination did not address the questions asked in the September 2010 remand order, the case must be remanded so that a new VA examination may occur.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA vascular examination for the purposes of determining whether the Veteran's PTSD aggravated his hypertension.  In this regard, after a review of the claims folder and examination of the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was worsened beyond the natural course of the disease process by service-connected PTSD, currently evaluated at a 70 percent rating.  A rationale must accompany any opinion 

2.  Following any additional indicated development, readjudicate the issue on appeal.  Should the claim not be granted, issue supplemental statement of the case to the Veteran and his representative and return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


